Citation Nr: 1001412	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-39 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for additional disability erythema and edema of he left 
anterior chest caused by Adriamycin extravasation in association 
with the administration of chemotherapy at a VA facility.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 
1968. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

This case has previously come before the Board.  In May 2009, 
the Board requested an opinion from a Veterans Health 
Administration (VHA) medical expert.  In August 2009, the VHA 
opinion was incorporated into the record and the Veteran was 
provided with a copy of the VHA opinion.  The case has been 
returned to the Board for further appellate review.


FINDING OF FACT

The Veteran incurred additional disability in the form of a 
tissue injury in the chest as a result of Adriamycin 
extravasation in association with the administration of 
chemotherapy as result of carelessness, negligence, and error in 
judgment, on the part of VA in the administration of 
chemotherapy.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional disability in the form of a tissue injury in the 
chest have been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §3.358 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Board notes that Veteran was provided VCAA notice for 
compensation under 38 U.S.C.A. § 1151 in an October 2004 
letter.  Regardless, the Veteran's claim is being granted.  
As such, any deficiencies with regard to VCAA are harmless 
and nonprejudicial.  

Criteria

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern: (1) the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2009).

Analysis

The Veteran asserts entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as a 
result of Adriamycin extravasation in association with the 
administration of chemotherapy at a VA facility.  In the 
September 2004 claim, the Veteran stated that he had localized 
erythema and edema due the extravasation.  

Having reviewed the record, the Board finds that entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability caused by Adriamycin extravasation is 
warranted.  The competent and probative evidence establishes 
additional disability due to carelessness, negligence, and error 
in judgment in the administration of chemotherapy at a VA 
facility with Adriamycin extravasation causing a tissue injury in 
the chest.  

In that regard, VA records, dated in 2004, reflect that the 
Veteran was diagnosed with diffuse large B-cell lymphoma in June 
2004.  He underwent placement of a "port-a-cath" on July 30, 
2004 for purposes of chemotherapy.  

An August 2, 2004 hospital discharge summary notes that the 
Veteran had had one cycle of CHOP (Cytoxan, Hydroxyrubicin 
(Adriamycin), Oncovin (Vincristine), Prednisone) chemotherapy 
and that during the infusion of the Adriamycin, he had 
developed some extravasation of the Adriamycin around the 
port site with subsequent inflammation around his chest wall.  
Treatment with Dimethyl Sulfoxide (DMSO), topically, along 
with a dose of Solu-Medrol was noted.  The record reflects 
improvement of the chest wall pain, and that the remainder of 
the chemotherapy was administered intravenously, with the 
Veteran doing well and having no further fevers, chills 
nausea, or vomiting.  The record notes that the surgery team 
had determined that the port was placed appropriately, and 
that hematology/oncology had recommended continued use of the 
DMSO at home.  

The record reflects that the Veteran returned to the VA 
facility shortly after discharge the same day, and the 
initial document in that regard, dated August 2, 2004, notes 
that he had been discharged 2 hours earlier and had returned 
to the emergency room with complaints of chest pain and chest 
burning.  Tenderness at the left side of his chest was noted, 
as well as in the left upper chest where the infuse-a-port 
was noted to have been infiltrated.  Marked erythema and 
edema of his port site was noted with a rapid spread 
extending to most of the anterior chest, without evidence of 
necrosis.  The assessment was status post one day from CHOP 
plus Rituxin and chemotherapy, with cellulitis, chest pain, 
shortness of breath, and significant epigastric pain.  No 
obvious diagnosis for his intractable pain was noted.  

In a hematology/oncology record, dated on August 2, 2004, the 
doctor stated the following:  

I had multiple calls on Friday evening 
regarding the chemotherapy of [the 
Veteran] from his nurse that night [D. 
D.] she asked me about the infusion rate 
of his chemo agents, and I answered her 
questions in this regard.  She reported 
to me in one of her calls ( around 10 PM) 
that she could not get blood return from 
the patient's port line.  I asked her not 
to use the port line for chemotherapy 
until we contact the surgical team to 
check the line for us and to give us the 
Ok to use it.  Later, after 40-50 min, I 
was called by th[e] medical resident who 
stated that the patient had extravasation 
and what they should do.  I asked him to 
ask the nurse first if she checked with 
the surg[e]ons about the port line.  She 
stated that she paged them but they did 
not call back.  She presumed that the 
line is Ok and she started the 
chemotherapy.  I was told the 
extravasation was done by the 
Cyclophosphamide, but I heard this AM 
that it was due to the Doxorubicin.  I 
asked the resident to 
1 - stop the infusion, and had already 
done that
2 - Apply ice pads locally
3 - Call the surgeons again to evaluate 
the port line and t[he] tissue injury as 
well.  

The Board notes that there is both positive and negative 
evidence in regard to a determination in this case.  When 
faced with conflicting medical opinions, the Board must weigh 
the credibility and probative value of the each opinion, and 
in so doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must 
account for evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to the evidence, 
the Board also considers factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

A November 2004 VA opinion notes that it appeared that the entire 
procedure was noncomplicated and that a short time after 
chemotherapy was begun, it appeared that the Veteran had 
extravasation of doxorubicin into the chest wall, causing 
problems with the skin on the left chest and the left arm with 
edema and erythema.  The opinion notes the following:

It is unfortunate that he had a 
postoperative complication that consisted 
of extravasation of chemo therapy that 
infiltrated the chest wall.  This is a 
complication, and it cannot be foreseen or 
anticipated in any patient population.  
Patients are warned of possible 
complications after any type of invasive 
procedure, and this is one of them.  

The opinion provided was that there was no disability or 
additional disability caused by carelessness, negligence, lack of 
proper skill, error in judgment, or other similar postoperative 
complication consisting of extravasation of chemotherapy that 
infiltrated the chest.  

Against this background is the August 2009 VHA opinion.  In 
concluding that the Veteran sustained additional disability in 
the form of a tissue injury in the chest as a result of VA's 
failure to exercise the degree of care expected of a reasonable 
health care provider, the following was noted:

In this case, the nurse was told not to 
use the port, but presumed it would be ok, 
and that is serious error in judgment on 
her part.  The VA failed to exercise the 
degree of care expected of a reasonable 
health care provider.  At our institution, 
and at other private institutions, 
Adriamycin is given IV piggy back over 
five to fifteen minutes via a free flowing 
line of normal saline.  Our nurses are 
with the patient throughout, and site is 
visually inspected after every 10cc of the 
injection.  

Extravasation of chemo can occur under the 
best of circumstances.  It is a serious 
complication and because of that, extra 
vigilance is mandated.  Based on my 
review, and medical record documentation, 
the patient did suffer additional 
disability as a result of extravasation 
from Adriamycin in August, 2004.  This was 
due to carelessness, negligence, and error 
in judgment on the part of the nurse.  

The VHA opinion specifically states that the Veteran's tissue 
injury was caused by carelessness, negligence, and error in 
judgment on the part of VA.  

A determination in this case requires competent evidence.  
The appellant is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record, positive and negative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board further notes that in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit 
stated that it had previously and explicitly rejected the 
view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Instead, under 
section 1154(a) lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when: a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject 
such evidence on the basis that such evidence can never 
establish a medical diagnosis or nexus.  This does not mean, 
however, that lay evidence is necessarily always sufficient 
to identify a medical diagnosis, but rather only that it is 
sufficient in those cases where the lay person is competent 
and does not otherwise require specialized medical training 
and expertise to do so, i.e., the Board must determine 
whether the claimed disability is a type of disability for 
which a lay person is competent to provide etiology or nexus 
evidence.  

The Board has accorded more probative value to the August 2009 
VHA opinion in regard to additional disability in the form of a 
tissue injury in the chest due to carelessness, negligence, and 
error in judgment on the part of VA in association with the 
administration of chemotherapy resulting in Adriamycin 
extravasation and causing the tissue injury in the chest.  The 
claims file was reviewed in conjunction with the VHA opinion and 
a complete rationale for the opinion was provided based on 
reliable principles.  

The Board notes that the issue certified on appeal is entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 for 
erythema and edema of the left anterior chest.  In regard to 
assertions of additional disability in the form of peripheral 
neuropathy due to the Adriamycin extravasation, the Board finds 
that while the Veteran has peripheral neuropathy, the competent 
and probative evidence does not establish that such is not a 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or by an event not reasonably foreseeable.  Rather, 
the August 2009 VHA opinion is to the effect that peripheral 
neuropathy is a reasonably foreseeable side effect of 
chemotherapy.  

The Board notes that while a January 2007 VA record reflects 
peripheral neuropathy secondary to lymphoma and Doxorubicin 
extravasation in the left shoulder, and the assessment was 
ongoing peripheral neuropathy from CHOP therapy, the Board has 
accorded more probative value to the August 2009 opinion to the 
effect that peripheral neuropathy is a foreseeable side effect of 
chemotherapy.  The VHA opinion specifically states that, 
"Vincristine causes peripheral neuropathy, a universal side 
effect, and is expected and compensation should not be granted."  


The Board notes that the Court has held that a claims file 
review, as it pertains to obtaining an overview of a claimant's 
medical history, is not a strict requirement for medical 
opinions, and that a medical opinion may not be discounted solely 
because the opining clinician did not describe review of the 
claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
The critical question is whether the medical opinion is credible 
in light of all the evidence.  

In this case, the Board finds the August 2009 VHA opinion to be 
more probative.  As noted, the claims file was reviewed in 
conjunction with the August 2009 VHA expert opinion and a 
complete rationale for the opinion based on reliable principles 
was provided.  

In regard to the notation in a December 2005 record that the 
Veteran complained of dental issues which he believed to be 
related to the chemotherapy extravasation into the neck area, the 
Board notes that the record, to include the Veteran's statements, 
reflect that the chemotherapy was administered through the chest, 
not the neck and a dental disability has not been identified.  
The competent evidence does not establish that the Veteran has a 
dental disability caused by the chemotherapy extravasation.  The 
Board notes that while August 2009 VHA opinion reflects an 
inability to comment on 'dental issues' that might or might not 
be related to chemotherapy extravasation, the only additional 
disability identified in the VHA opinion is the tissue injury in 
the chest.  Other than the tissue injury in the chest, the 
competent and probative evidence does not establish additional 
disability, to include peripheral neuropathy and/or a dental 
disorder, as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or by an event not reasonably 
foreseeable.  

The evidence is in favor of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a tissue injury in the chest 
caused by Adriamycin extravasation in association with the 
administration of chemotherapy at a VA facility.  Consequently, 
the benefits sought on appeal are granted.  







ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability in the form of a 
tissue injury in the chest caused by Adriamycin extravasation 
in association with the administration of chemotherapy at a 
VA facility is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


